Citation Nr: 1715192	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  17-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from May 1943 to January 1946.  He is a Purple Heart recipient.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied SMC based on aid and attendance/housebound.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advance age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

Resolving doubt in the Veteran's favor, he requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment due to his service-connected disabilities.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for entitlement to SMC based on the need for aid and attendance have been met.  38 U.S.C.A. § 1114 (1), 5107 (West 2015); 38 C.F.R. § 3.350, 3.351, 3.352 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for SMC based on the need for aid and attendance constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that he is entitled to SMC based on the need for the regular aid and attendance.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disabilities as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. §§ 3.351, 3.352 (a); 38 U.S.C.A. § 1114 (1) (West 2015).  Under the provisions of 38 C.F.R. § 3.352 (a), the following will be considered in determining the need for regular aid and attendance due to service-connected disability: the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances; inability to feed himself through loss of coordination of the upper extremities; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed.

Although a veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, the United States Court of Appeals for Veterans Claims (Court) has held that it is logical to infer that there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Veteran is currently service-connected for amputation of the left leg, below the knee; right foot condition associated with the amputation of the left leg; degenerative disease of the lumbar spine associated with the amputation of the left leg; and osteoarthritis of the left hip associated with the amputation of the left leg.  He has a combined evaluation of 70 percent and is in receipt of a total disability individual unemployability (TDIU) as a result of his service-connected disabilities.

A VA Form 21-2680, Examination of Housebound Status or Permanent Need for Regular Aid and Attendance that was completed in April 2014 shows that the Veteran has the following diagnoses: chronic obstructive pulmonary disease (COPD), hyperlipidemia, hypertension, obesity, hypokalemia, hypothyroid, allergic rhinitis, tremors, diverticulitis, and memory loss.  The examining clinician noted that the Veteran is able to feed himself, but needs assistance with preparing his meals, bathing.  The clinician did not indicate whether the Veteran's need for assistance in those areas was due to the service-connected disabilities only.  The clinician also indicated that the Veteran is able to leave his home or immediate premises as needed and without restrictions.   

A VA Form 21-2680 dated in October 2016 shows the Veteran had the following diagnoses: left leg below the knee amputation, stenosis/DJD of the spine, T-7 fracture, COPD, intermittent urinary incontinence due to limited mobility, rare bowel incontinence due to the same limited mobility and mild scoliosis.  He had restricted function as a result of compromised mobility due to his left leg, below the knee amputation and COPD.  The clinician completing the form indicated that the Veteran is able to feed himself, but is unable to prepare his own meals due to compromised mobility and stability due to back pain, below the knee amputation and limited range of motion.  Restrictions of the lower extremity included use of a walker for ambulation.  It was also noted that the Veteran has balance deficits at times due to his prosthetic and gait disturbance.  He has a history of falls and an increased risk of falls.  The Veteran was also noted to have intermittent urinary incontinence, and rare bowel incontinence, due to his limited mobility and need to move slowly.  He forgets that he should not bend over or lean forward while standing due to balance and stability concerns from the left leg amputation and spinal stenosis/DJD.  The clinician further noted that the Veteran is residing in an assisted living home that monitors his overall ability to leave the facility.  The facility provides safety and supervision and he may leave socially at any time but is required to sign in or out.  Supervision is recommended.  

VA treatment records dated in February 2017 and March 2017 contain a note from VA clinician who participated in the Veteran's home based health care.  Following a visit to the Veteran, the clinician indicated that the Veteran's service-connected disabilities continue to impede his ability to live independently on his own.  This clinician determined that due to his service-connected disabilities, the Veteran remains substantially confined and dependent for his daily needs, as well as safety and supervision.  

VA records also show the Veteran was found to have increased susceptibility to falls as a result of being an amputee, with unsteady gait and diminished muscle strength.  The evidence shows that the Veteran is a fall risk and has had several falls resulting in serious injuries.  In March 2014, the Veteran fell and broke his right ribs.  In June 2014, the Veteran fell while ambulating in the hall of his nursing facility with a crutch and broke his nose and suffered multiple bruises and abrasions.  He was instructed to use his rolling walker.  A January 2017 social work note reflects that a visit to the nursing home by VA staff revealed that the Veteran's mobility remained compromised.  It was also noted that the staff at the assisted living facility help with his activities of daily living such as showering.  The records also reflect however, that the Veteran was able to complete activities of daily living and manage his medication all with assistance from his nursing facility staff.

Based upon a review of the cumulative evidence, and resolving doubt in the Veteran's favor, the Board finds that he is entitled to special monthly compensation based upon a need for regular aid and attendance.  VA treatment records reflect that the Veteran has fallen on multiple occasions and has sustained injuries, such as broken ribs, broken nose, bruises and abrasions as a result of being unable to safely ambulate due to limited range of motion, unsteady gait and diminished muscle strength as a result of his service-connected disabilities.  This suggests to the Board that he requires assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

The VA Aid and Attendance questionnaires reflect that the nursing facility where the Veteran resides provides safety and supervision to him.  These questionnaires show the Veteran requires assistance showering and is unable to prepare his own meals due to compromised mobility and stability due to back pain and, below the knee amputation, and limited range of motion and.  Although he may leave the facility by signing out, supervision is recommended.  

Significantly, the VA clinician who has been involved in the Veteran's home based health care has determined that his service-connected disabilities impede his ability to live independently and that he is dependent for his daily needs, as well as safety and supervision.

Resolving all doubt in favor of the Veteran, the evidence as whole reflects that the Veteran's service-connected disabilities cause him to require care or assistance on a regular basis to protect him from hazards and dangers incident to his daily environment.  Accordingly, entitlement to special monthly compensation based on a need for regular aid and attendance is warranted.


ORDER

SMC based on the need for regular aid and attendance is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


